Citation Nr: 1214586	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-11 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for flash burns, both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in April 2008.

The Veteran failed to appear for a Board hearing in September 2011.


FINDINGS OF FACT

1.  The RO denied service connection for flash burns, both eyes, in May 1990.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the decision.

2.  Since the final May 1990 decision denying service connection for flash burns, both eyes, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  


CONCLUSIONS OF LAW

1.  The May 1990 RO decision denying service connection for flash burns, both eyes, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria to reopen the claim for service connection for flash burns, both eyes, based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2007.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also informed the Veteran of the fact that new and material evidence was necessary to reopen his claim.  Kent v. Nicholson, 20 Vet.App. 1 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary as new and material evidence has not been received.  38 C.F.R. § 3.159.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The representative has insinuated in March 2012 that all relevant records from Dr. Greg German may not have been obtained.  However, a review of the claims folder reveals that Dr. German submitted records requested in May 2007.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The RO denied service connection for flash burns, both eyes in May 1990.  The Veteran was notified of the decisions and of his appellate rights by a letter dated in May 1990.  He did not appeal, and no correspondence was received from him within one year following the May 1990 notice to him.  Moreover, no additional evidence was received within one year of notice of the decision.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that the Veteran had sustained flash burns to both eyes many years ago in service but that no disabling residuals were noted in service and a VA examination in November 1989 had been normal.  

At the time of the May 1990 decision, there were service treatment records showing flash burns to the Veteran's eyes in October 1971.  These were treated with patches and ointment and later service treatment records did not show any residuals.  The Veteran had had an essentially normal VA eye examination in November 1989.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 (2011) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The evidence submitted since the last final decision in May 1990 is not sufficient to reopen the claim.  The Veteran's statements essentially reiterate the same assertions he made in connection with the earlier claim.  Medical records received from Dr. German document routine examination for eye glass purposes and to not show any residuals of flash burn injuries or in any manner suggest any nexus to service.  Therefore, although such records are new, they are not material.    

The evidence still does not show that the Veteran has residuals of his in-service flash burns to his eyes in October 1971.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim for service connection for flash burns, both eyes, is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


